Citation Nr: 1813511	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder (in remission).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD with alcohol use disorder (in remission) and assigned a 50 percent rating.

In December 2016, the Veteran testified at a videoconference hearing from the RO.  A transcript of that hearing is of record.

Although the Veteran has not filed a formal claim for a TDIU rating during the pendency of this appeal, a derivative TDIU claim has been raised by the record as part of his initial increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran testified at the December 2016 videoconference hearing that he has a hard time working with other people due to unprovoked anger that he believes is a PTSD symptom, which forced him to quit his job.  Therefore, the Board finds that the issue of entitlement to a TDIU rating is also currently before the Board, and as such, the issue is stated on the cover page.

The issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's PTSD with alcohol use disorder (in remission) causes deficiencies in most areas due to symptoms equivalent in severity to those corresponding to a 70 percent rating.


CONCLUSION OF LAW

The criteria are met for an initial rating of 70 percent for PTSD.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the reasons that follow, the Board concludes that an initial rating of 70 percent is warranted for the Veteran's PTSD with alcohol use disorder (in remission).

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD with alcohol use disorder (in remission) is currently evaluated as 50 percent disabling from March 28, 2012, the date of his claim for service connection, forward, under 38 C.F.R. § 4.130, DC 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported psychiatric symptomatology more closely approximates the criteria for an initial 70 percent rating for the entire period.  In this regard, the evidence reflects that the Veteran's service-connected psychiatric disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411; see also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).

In November 2012 the Veteran underwent a mental disorders C&P examination.  The Veteran was diagnosed with PTSD and alcohol abuse, full sustained remission.  The Veteran's symptoms were noted as irritability or outbursts of anger, difficulty in concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was observed to be appropriately dressed and well-groomed at the examination and presented with fluent speech at a normal rate and rhythm.  There was no evidence of psychotic thought process or behavior.  The Veteran's mood was found to be anxious with congruent affect.  The Veteran's mental diagnoses caused occupational and social impairment with reduced reliability and productivity.

The Veteran and his spouse also described his PTSD symptoms.  Specifically, the Veteran stated the he experienced nightmares, flashbacks, and treated his PTSD symptoms with alcohol.  See March 2012 Statement of Claim.  In August 2012, the Veteran's spouse provided a written statement detailing that as a result of his PTSD, the Veteran endured nightmares, abused alcohol, and exhibited avoidance behaviors, suicidal ideation, isolating behaviors, irritability, anger, and difficulty establishing social relationships.

In a VA Form 9 from May 2014, the Veteran stated that he is prone to unprovoked fits of anger that often result in physical confrontations, difficulty focusing or concentrating, memory loss, and neglect of personal appearance in that he requires direction from his spouse to shower or change clothes.  The Veteran also has difficulty in maintaining relationships with family, friends, and co-workers, irritability, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In correspondence from December 2016, the Veteran stated that his PTSD caused mood swings, avoidance behaviors, nightmares, anger, violence, alcohol abuse, guilt, sadness, and suicidal ideation.

The Veteran participated in a videoconference hearing in December 2016.  At the hearing the Veteran stated that he treated his PTSD symptoms with alcohol.  The Veteran's PTSD produced symptoms that include avoidance behaviors, panic attacks, nightmares, suicidal ideation, anger, irritability, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Accordingly, given the evidence of severe psychiatric symptomatology productive of symptoms as discussed above, including anxiety, isolating behaviors, avoidance behaviors, exaggerated startle response, hypervigilance, outbursts of anger, neglect of personal appearance and hygiene, impaired impulse control, hypervigilance, suicidal ideation, difficulty concentrating, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, the Board finds that, for the entire appellate period, the Veteran's service-connected PTSD with alcohol use disorder (in remission) resulted in occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

Additionally, the Board emphasizes that the Veteran and his spouse have consistently reported experiencing suicidal ideation throughout the appellate period. See December 2016 Hearing Transcript, December 2016 Correspondence, May 2014 VA Form 9, August 2012 Written Statement from the Veteran's Spouse.

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 21 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis..." to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Bankhead, 29 Vet App. at 20.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id at 21.

Accordingly, in light of the foregoing, the Board finds that the Veteran's consistent reports of experiencing suicidal ideation, coupled with his other psychiatric manifestations, which include additional symptoms listed in the criteria for a 70 percent rating such as impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances, including work or a worklike setting, at least as likely as not meet the criteria for a higher 70 percent rating for the service-connected PTSD with alcohol use disorder (in remission) for the entire appellate period.  See 38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 70 percent for PTSD with alcohol use disorder (in remission) is granted, subject to the laws and regulations governing the payment of VA compensation.




REMAND

As noted in the introduction above, a derivative TDIU claim has been raised by the record as part of his increased rating claim for PTSD.  See Rice, 22 Vet. App. 447, 454 (2009); see also Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  Specifically, the Veteran reported that his outbursts of anger related to his service-connected PTSD forced him to stop working.  The Board thus finds that the issue of entitlement to a TDIU rating has been raised by the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

With respect to the claim of entitlement to a disability rating in excess of 70 percent for PTSD, at the hearing before the Board in December 2016 the Veteran's representative noted that the Veteran had not undergone a VA examination since 2012 and requested that he be scheduled for a current examination.  Given that approximately six years have passed since the last VA examination and the Veteran testified that he had trouble talking about his symptoms with the previous VA examiner, the Board finds that a new VA examination is warranted.  The Veteran's updated VA treatment records should also be obtained.

On remand, the RO is also requested to afford the Veteran proper notice under the VCAA as related to a claim for a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and provide him with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that informs him of what evidence he must show to support a claim for a TDIU rating.  The Veteran should also be provided with a TDIU application form for completion (VA Form 21-8940).

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2013 forward.

3.  Next, schedule the Veteran for an appropriate VA examination(s) to assess the current level of severity of his service-connected PTSD and his TDIU claim.  The appropriate DBQ(s) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.  The examination(s) should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


